Citation Nr: 1216066	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to June 1968 and received the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted the Veteran's claim for service connection for PTSD, but denied his claim for service connection for hypertension.  In that decision the RO limited its consideration of this claim for hypertension to whether the condition was directly incurred in service, meaning incepted in service, or, alternatively, was presumptively incurred in service, meaning manifested within the one-year prescribed period following the Veteran's discharge from service, so by June 1969.  In his August 2005 notice of disagreement (NOD), however, the Veteran indicated this claim for hypertension, instead, is predicated on the notion that it is secondary to his PTSD that was determined service connected.  And the RO resultantly considered this additional basis of entitlement in the January 2007 statement of the case (SOC), but continued to deny the claim on all possible theories - direct, presumptive, and secondary service connection.  The Veteran then completed the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9) in March 2007.

In his March 2007 substantive appeal, he requested a hearing at the RO before a Member (Veterans Law Judge) of the Board.  And he since has been provided a videoconference hearing before the Board in March 2012.  During the hearing, he submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

During the pendency of this appeal, the Veteran relocated from California to Georgia, so he was at the RO in Atlanta when he testified at his videoconference hearing before the Board.  The Atlanta RO also certified his appeal to the Board.

Because, however, his claim for hypertension requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The primary basis of the Veteran's claim, as mentioned, is that his hypertension is secondary to his service-connected PTSD - meaning proximately due to, the result of, or chronically aggravated (i.e., permanently worsened) by the PTSD.  38 C.F.R. § 3.310(a) and (b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1998).

The Veterans Claims Assistance Act (VCAA) requires VA to assist him in developing this claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As part of this assistance, VA is required to notify him of the type of evidence and information needed to substantiate this claim - including apprising him of what evidence and information VA will obtain for him and of what evidence and information he is responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  These VCAA notice requirements apply to all five elements of his service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Although he has been provided this required VCAA notice concerning claims not on appeal, he has not been notified of the type of evidence and information needed to substantiate his claim of entitlement to service connection for his hypertension as secondary to his PTSD or of the "downstream" disability rating and effective date elements of this claim.  So he must be provided this necessary notice before deciding this claim.

His Social Security Administration (SSA) records also need to be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating the duty to assist obligation also extends to SSA records that are potentially relevant, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  As he indicated during his recent March 2012 videoconference hearing before the Board, the Veteran was awarded SSA disability benefits for his PTSD.  Thus, inasmuch as he is alleging that his hypertension is related to his PTSD, these SSA records are relevant and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting the records from SSA).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992) and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Also, in conjunction with his October 2007 claim of entitlement to a higher rating for his PTSD, a claim not presently on appeal, he filed a VA Form 21-4142, Authorization and Consent to Release Information to VA, concerning records of evaluation or treatment he had received from Dr. P.  At the time he filed that claim, he submitted one record from Dr. P., dated in March 2007, wherein Dr. P. noted that he had treated the Veteran since 2005.  It does not appear the RO obtained all of Dr. P.'s treatment records, however, and the additional records the Veteran submitted during his recent March 2012 videoconference hearing before the Board were not from this doctor, so this doctor's other records also need to be obtained.

Further in conjunction with another claim of entitlement to a higher rating for his PTSD, also not presently on appeal, the Veteran filed another VA Form 21-4142 in August 2010 for Dr. R.  At the time of filing that claim, he submitted one record from Dr. R., dated in September 2009, wherein Dr. R. noted that he had treated the Veteran since May 2009.  While the RO resultantly requested Dr. R.'s records in September 2010, there is no indication that Dr. R. responded.  The Veteran, however, did submit a statement from Dr. R in the evidence he submitted during his recent March 2012 videoconference hearing before the Board, but not also this doctor's actual treatment records, so they, too, need to be obtained.


In other testimony during his March 2012 videoconference hearing before the Board, the Veteran asserted that one of his private physicians, Dr. L., had submitted an opinion letter indicating the hypertension is more likely than not caused by the PTSD, so secondary to it.  Review of the claims file, however, indicates that Dr. P., not Dr. L., in July 2004, listed as one of his diagnoses "Hypertension, exacerbated by work[-]related stress disorder."  Dr. P.'s treatment note is in letter form, addressed to Dr. L., and this may explain why the Veteran asserted that it was Dr. L., instead of Dr. P., who had rendered this medical opinion.  In any event, Dr. P. did not discuss the underlying medical rationale for this opinion, which is where most of the probative value of an opinion is derived, including in terms of clarifying whether the "...work[-]related stress disorder" was in reference to the PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, clarification of this medical opinion would be helpful to the Board in deciding this appeal.

The Veteran has not yet been provided a VA compensation examination to determine whether his hypertension is secondary to his service-connected PTSD, and supporting medical evidence usually is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  So it additionally would be helpful to the Board to obtain a VA medical nexus opinion on this determinative issue of causation or aggravation.


Accordingly, this claim for hypertension is REMANDED for the following additional development and consideration:

1.  Send the Veteran a corrective VCAA notice letter that apprises him of the type of evidence and information needed to substantiate his claim for service connection for hypertension on the specific premise alleged - that his hypertension is secondary to his already service-connected PTSD, and that, in accordance with Dingess, also apprises him of the "downstream" disability rating and effective date elements of this claim.

2.  Obtain and associate with the claims file all relevant records related to the Veteran's SSA disability benefits claim, including any treatment records upon which SSA based its decision.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  Also appropriately notify the Veteran of any inability to obtain these records, as required by 38 C.F.R. § 3.159(e)(1).

3.  As well, ask that he submit updated 
VA Form 21-4142s, Authorization and Consent to Release Information to VA, so that VA in turn may obtain his confidential treatment records from Drs. P. and R.  Advise the Veteran that he may submit these doctor's records, himself, if he so chooses.


The attempts to obtain these records is governed by 38 C.F.R. § 3.159(c)(1) and (c)(2), depending on whether they are in the possession of a Federal department or agency.

4.  Request that Dr. P. clarify his July 2004 diagnosis of "Hypertension, exacerbated by work[-]related stress disorder", in terms of whether this was in reference to the Veteran's service-connected PTSD.  And if it was, also ask the Dr. P. discuss the underlying medical rationale of his opinion.

5.  Also schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension is proximately due to, the result of, or aggravated by his service-connected PTSD.

This term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

To facilitate providing this necessary opinion, the examiner must have opportunity to review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

6.  Then readjudicate this claim for hypertension in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

